— Judgment unanimously affirmed. Memorandum: Although the trial court erred in admitting *924portions of the complainant’s hospital records containing her description of the crimes, we find the error harmless. Here, as in People v Harper (144 AD2d 946), and People v Barnes (144 AD2d 995), there was overwhelming evidence of defendant’s guilt to render the bolstering error harmless (see, People v Johnson, 57 NY2d 969, 970; cf., People v Jackson, 124 AD2d 975, lv denied 69 NY2d 746). (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — rape, first degree; burglary, first degree.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.